The authorities all hold that a guest cannot hold the innkeeper liable for the loss of his baggage if the guest's negligence contributed to such loss. The innkeeper is an insurer only where the guest is not negligent in respect to his loss. The guest cannot recover if his negligence enters into the loss and the negligence on the part of the guest which will defeat his recovery is the want of that ordinary care which a reasonably prudent man would take under the circumstances of the case. [22 Cyc. 1083, 14 R.C.L. 533.] In Fowler v. Dorlon, 24 Barber, 384, the common law rule is stated to be that gross negligence need not be shown. "It is enough to exonerate the innkeeper, if the guest has, by his own neglect or imprudence, exposed his goods to peril." In Batterson v. Vogel, 10 Mo. 235, 239, the court said: "The question is, whether the loss would or would not have happened if the plaintiff had used the ordinary care that a prudent man might reasonably be expected to have taken under the circumstances." For other cases asserting this doctrine see the editorial notes in 6 L.R.A. 486; 28 L.R.A.N.S. 499; 99 Am. State Rep. 595; 13 English Ruling Cases, 126; Kelsey v. Berry,42 Ill. 469; Hadley v. Upshaw, 27 Tex. 547. *Page 335 
Some of the cases say that the question of the guest's contributory negligence is always one for the jury but no reason is anywhere suggested why the usual rule as to contributory negligence does not apply. Certainly if the plaintiff in making his case admits by his own evidence the facts showing his contributory negligence and such facts so clearly and unmistakably establish contributory negligence that reasonable minds cannot differ then the question is one of law and the court should direct a verdict for the defendant. This rule is so universal that citation of authorities is unnecessary.
If the rule of law stated means anything and hotel keepers are not insurers even where the guest is clearly negligent in causing or helping to cause the loss, then plaintiff cannot recover in this case. The plaintiff's evidence is that on entering this large hotel thronged with people at all times and where attendants were present to take and care for hand baggage of guests, he placed his hand grip in a public place and not where such baggage was usually placed for safe keeping. The most that plaintiff claims is that he had seen the hotel attendants (bell boys) place baggage of other guests there. This other baggage was such as had been delivered to such attendants and was in their charge temporarily while the guest was registering, waiting for a room or some such cause. In such case the baggage was in charge of an attendant who knew to whom it belonged and who would care for it till sent to the guest's room or other disposition made thereof. The plaintiff, however, did not call the attention of any attendant to his hand bag, but set it down without anyone connected with the hotel knowing of his doing so or to whom it belonged. The plaintiff was an experienced traveler and well acquainted with this hotel and its methods and facilities of caring for the hand baggage of the guests. He knew not only that attendants were there for the purpose of taking temporary charge of all such baggage, but that an easily accessible check room was maintained in the hotel lobby close to the clerk's desk for the very purpose of receiving and taking care *Page 336 
of such baggage in case it was not promptly sent to the guest's room. The plaintiff not only neglected to avail himself of these facilities for having his baggage cared for, but neglected to inform anyone that he had baggage or that he intended to leave it there. No one knew to whom it belonged, and it was left to be taken by anyone through accident, mistake or on purpose. The plaintiff so left it in the public lobby from noon till ten o'clock at night, knowing that no room had been assigned to him, and when he returned to the hotel at six o'clock in the evening to make further inquiry as to getting a room he did not even look to see or make inquiry if his baggage was there. Certainly the defendant hotel had provided every reasonable means for caring for the baggage of the guests, all of which were familiar to plaintiff and of which he could avail himself without cost or inconvenience.
In the Vermont case of Read v. Amidon, 41 Vt. 15, the hotel was a small one and had provided no check room for or attendants to look after a guest's personal belongings. The guest left the gloves which he lost with his overcoat and there was no other place provided for such effects than where they were left. The court there expressly states that the innkeeper will not be liable for loss of the guest's goods when such guest "has by his own neglect exposed them to peril." In Labold v. Hotel Co.,54 Mo. App. 567, the court held the guest not negligent in failing to avail himself of a check room provided for the safe keeping of hats and articles while such guest was in the dining room. That, however, is quite different from leaving a grip on the overcoats of guests but it was shown that the guest entrusted his hat and overcoat to the care of an attendant of the hotel whose business it was to care for such floor of a public hotel lobby for nearly twelve hours unknown to anyone connected with the hotel which has attendants to take charge of same and a convenient check room for the safekeeping of such articles.
If plaintiff's own evidence does not show him guilty of negligence in exposing his hand grip to peril without *Page 337 
the slightest excuse for so doing, I do not know what he could have done that would be negligence. Plaintiff has no one to blame for his loss except himself and should not be allowed damages. The judgment should be reversed.